EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ricardo Claps on September 1, 2021.

The application has been amended as follows: 

In the Claims:

1. (Currently Amended) A method, comprising: 
receiving, from a client device via a network at a computing system, location data pertaining to a physical location in a venue, the venue having an item of interest and an indication of a particular event at the venue; 
receiving, as a user selection from the client device, an indication of a location of an item of interest within the venue at the particular event; 
determining, by the computing system, a direction toward the item of interest based on the location data and the location of the item of interest; 
identifying, by the computing system, weather data, including forecasted weather conditions, associated with the location data and the direction at a time of the particular event at the venue; 
sending, via the network, the weather data to the client device, wherein the weather data is to be presented via a user interface on an electronic display of the client device as a computer generated overlay combined with a digital image on an electronic display of the client device, the overlay and the digital image being aligned in the direction of the item of interest at the time of the particular event and together comprising a computer-generated weather enhanced graphical preview of a view in the venue in the direction of the item of interest from the physical location of the venue 
configuring a size and a position of the computer-generated weather enhanced graphical preview according to a resolution and an area of the electronic display of the client device, wherein the computer-generated weather enhanced graphical preview for a first electronic display has a larger size relative to the size of the computer-generated Page 2 of 11 DM_US 181503009-1.070286.0024Serial No. 15/190,999 weather enhanced graphical preview in a second electronic display with a higher resolution and area than the first electronic display.

15. (Currently Amended) A system, comprising: 
a memory, and a processor operatively coupled to the memory, the processor being capable to execute computer-readable instructions that, when executed by the processor, cause the processor to: 
receive, from a client device, location data pertaining to a physical location in a venue, the venue having an indication of a particular event at the venue; Page 3 of 11 DM_US 181503009-1.070286.0024Serial No. 15/190,999
receive, as a user selection from the client device, an indication of a location of an item of interest within the venue at the particular event; 
determine a direction toward the item of interest based on the location data and the location of the item of interest; 
identify weather data, including forecasted weather conditions, associated with the location data and the direction at a time of the particular event at the venue; 
send the weather data to the client device, wherein the weather data is to be presented via a user interface on an electronic display of the client device as a computer generated overlay combined with a digital image on an electronic display of the client device, the computer generated overlay and the digital image being aligned in the direction of the item of interest at the time of the particular event and together comprising a computer-generated weather enhanced graphical preview of a view in the venue in the direction of the item of interest from the physical location of the venue presented with the weather data so as to present the view according to the forecasted weather conditions at the time of the particular event; and 
configure a size and a position of the computer-generated weather enhanced graphical preview according to a resolution and an area of the electronic display of the client device, wherein the computer-generated weather enhanced graphical preview for a first electronic display has a larger size relative to the size of the computer-

21. (Currently Amended) A non-transitory computer-readable medium including computer readable instructions that, when executed by a processor, are configured to control operations, the operations comprising: 
receive, from a client device, a location data pertaining to a physical location in a venue, the venue having an indication of a particular event at the venue; 
receive, as a user selection from the client device, an indication of a location of an item of interest within the venue at the particular event; 
determine a direction toward the item of interest based on the location data; 
identify weather data, including forecasted weather conditions, associated with the location data and the direction at a time of the particular event at the venue and the location of the item of interest; 
send the weather data to the client device, wherein the weather data is to be presented via a user interface on an electronic display of the client device as a computer generated overlay combined with a digital image on an electronic display of the client device, the overlay and the digital image being aligned in the direction of the item of interest at the time of the particular event and together comprising a computer-generated weather enhanced graphical preview of a view in the venue in the direction of the item of interest from the physical location of the venue presented with the weather data so as toPage 5 of 11 DM_US 181503009-1.070286.0024Serial No. 15/190,999present the view according to the forecasted weather conditions at the time of the particular event; and 
configure a size and a position of the computer-generated weather enhanced graphical preview according to a resolution and an area of the electronic display of the client device, wherein the computer-generated weather enhanced graphical preview for a first electronic display has a larger size relative to 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record has been cited in prior actions and below. It does not teach or suggest the particular set of elements recited in the present amendment in a reasonable combination. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sweeny, U.S. Pat. Pub. No.  2017/0262918 (Reference A of the attached PTO-892) discloses the limitations added in the present amendment (¶ 0047). It was filed before the instant application by a different inventor, but is not available as prior art as per § 102(b)(2)(C). 
Gündüz, et al., On the Key Factors of Usability in Small-sized Mobile Touch-Screen Application, International Journal of Multimedia and Ubiquitous Engineering, Vol. 8, No. 3, May 2013, pgs. 115-138 (Reference U of the attached PTO-892) relates to ticketing display interface concerns. 
Xie, et al., Interface Design for a Modern Software Ticketing System, ACMSE ’04, April 3-4, 2004, Huntsville, AL, USA, pgs. 122-127 (Reference V of the attached PTO-892) relates to ticketing display interface concerns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628